Citation Nr: 0940465	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome.

3.  Entitlement to a non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had confirmed active duty service with the United 
States Army from September 1978 to September 1981, as well as 
over twenty years in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for hyperthyroidism and bilateral patellofemoral 
pain syndrome, and denied entitlement to a non-service-
connected pension.

The Veteran was initially afforded a central office hearing 
before a Veterans Law Judge in October 2006.  Unfortunately, 
the audio quality of the recorded hearing was not 
sufficiently audible for transcription.  A second hearing was 
provided for the Veteran in July 2009, before the undersigned 
Veterans Law Judge.  A transcript of that proceeding has been 
associated with the Veteran's claims file.

The Board notes that subsequent to the July 2009 hearing, the 
Veteran submitted argument related to problems he has 
experienced with the retirement process of the Army Reserves.  
The Board is sympathetic to the Veteran's plight, but has no 
jurisdiction over the issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran's claims must be remanded in order to obtain 
additional records and, depending on the records obtained, 
possibly for a new examination concerning his claim for a 
non-service-connected pension.

Hyperthyroidism & Bilateral Patellofemoral Pain Syndrome

The issues of entitlement to service connection for 
hyperthyroidism and bilateral patellofemoral pain syndrome 
must be remanded to obtain additional treatment records.

Despite numerous efforts by the RO, VA has been unable to 
obtain any service treatment records from the Veteran's 
confirmed period (September 1978 to September 1981) of active 
duty service.  The Veteran testified at the July 2009 hearing 
that his thyroid and knee disabilities began during his 
active duty service.  

Without service treatment records, the Board does not have 
specific information concerning the Veteran's in-service 
injuries and treatment.  The RO should contact the Veteran 
and request that he provide specific information as to 
injuries suffered in service or in-service symptomatology 
related to the disabilities for which he is currently seeking 
service-connection.  

The evidence shows that the Veteran has continued to live in 
South Carolina since separating from active duty in 1981, yet 
the earliest records from a South Carolina VA Medical Center 
(VAMC) for the Veteran are from February 2002, showing 
treatment for a right knee disability.  In the February 2002 
progress report, the examiner reports that the Veteran is in 
for a "routine visit," which suggests to the Board that the 
Veteran had received prior treatment at the VAMC.  Progress 
reports from later in 2002 show treatment for a thyroid 
condition.  

The RO should attempt to obtain all of the Veteran's 
treatment records from the Dorn (Columbia) and Johnson 
(Charleston) VAMCs.  Once these treatment records are 
obtained, the RO should review the records and determine if a 
VA examination is warranted to determine the likely 
etiologies of the Veteran's disabilities.

Non-Service-Connected Pension

Following his initial period of active duty service between 
September 1978 and September 1981, the Veteran served in 
various reserve units with the Army for more than twenty 
years, culminating either in 2005 or 2006.  The Veteran 
testified that his reserve unit was activated in early 2006, 
shortly before he retired; unfortunately, there are not 
adequate records showing the Veteran's date of retirement, or 
whether he ever actually served active duty in 2006.  The 
issue of whether he served active duty in 2006 is central to 
his claim (because active duty service in 2006 would be 
during a "period of war," see 38 C.F.R. § 3.2(i)), and that 
claim cannot be determined based on the evidence of record.  

The RO should contact the Veteran and determine the last unit 
he served with prior to his retirement.  After receiving a 
response from the Veteran, the RO should contact the 
appropriate unit and obtain all necessary records to 
determine: (a) whether the Veteran returned to active duty 
service for any period of war (including such a period in 
2006); (b) the Veteran's actual date of retirement from the 
Army Reserves; and (c) the character of his discharge.

The RO should then determine whether the Veteran meets the 
service requirements for a non-service-connected pension as 
delineated in 38 C.F.R. § 3.3.

If it is determined that the Veteran meets the service 
requirements for a non-service-connected pension, the Veteran 
should be provided a VA examination to determine the nature 
of his current disabilities.  The Veteran testified in the 
July 2009 hearing that his current disabilities included, in 
addition to his hyperthyroidism and bilateral knee 
disabilities, posttraumatic stress disorder, anxiety, and 
depression.  There are no medical records available 
addressing these conditions, and prior to the Veteran's 
examination, all available medical records should be 
associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide specifics 
concerning injuries and treatment during 
his September 1978 to September 1981 
active duty service period, that are 
related to his current claims for service 
connection for hyperthyroidism and 
bilateral patellofemoral pain syndrome.

The RO should request that the Veteran 
provide the name and address of the last 
reserve unit he served with prior to his 
retirement.  After receiving a response 
from the Veteran, the RO should contact 
the appropriate unit and obtain all 
necessary records to determine: (a) 
whether the Veteran returned to active 
duty service for any period of war 
(including such a period in 2006); (b) the 
Veteran's actual date of retirement from 
the Army Reserves; and (c) the character 
of his discharge. 

In the correspondence with the Veteran, 
the RO should request that he provide the 
names and addresses of all medical care 
providers, VA and non-VA, who treated the 
Veteran for his disabilities (including 
disabilities such as PTSD, depression, and 
anxiety, which he not seeking service 
connection for but could be relevant to 
his claim for a non-service-connected 
pension) since his separation from active 
duty in 1981.  After the Veteran has 
signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and 
associated with the claims folder.  If the 
RO receives no response from the Veteran, 
the RO should, at minimum, obtain all 
records of relevant treatment received by 
the Veteran at the Dorn and Johnson VAMCs.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit these records for VA 
review.

2.  The RO should then decide whether a VA 
examination is warranted to determine the 
likely etiology of the Veteran's 
hyperthyroidism and bilateral 
patellofemoral pain syndrome.  If an 
examination is necessary, one should be 
provided.

3.  Based on the Veteran's response 
concerning the last reserve unit he served 
with, the RO should determine whether the 
Veteran meets the service requirements for 
a non-service-connected pension as 
delineated in 38 C.F.R. § 3.3(a)(3).  If 
it is determined that the Veteran meets 
the service requirements for a non-
service-connected pension, the Veteran 
should be provided a VA examination to 
determine the nature of his current 
disabilities.  The Veteran testified in 
the July 2009 hearing that his current 
disabilities included, in addition to his 
hyperthyroidism and bilateral knee 
disabilities, posttraumatic stress 
disorder, anxiety, and depression.  

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

